DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 10/3/2022 has been entered. 
Claims 1-24 are cancelled. 
Claims 25-33 remain pending. 

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 27, the claim recites “said releasable prongs progressively release said implantable layer”. However, as outlined in the previous office action (mailed 6/3/2022), this limitation constitutes new matter as the nose portion (27080), sleeve (27010) or prong portions (27040) do not appear to “progressively” release the layer/compensator. Para. [0464] of the specification appears to describe the engagement/disengagement of the nose and the sleeve/prong portions with the compensator and it is described that the compensator is retained as the firing member translates and then the firing member pushes the nose off of the anvil to release the compensator at the distal end of the firing stroke. Therefore, this appears to be more of a sudden release of the entire compensator and not a “progressive release”. Therefore, this claimed feature is viewed as new matter as there is not sufficient support within the original description for such a structure configured to progressively release the layer or compensator.
Claim 30 recites “said retainer progressively releases said tissue thickness compensator from said stapling assembly as said firing member moves through a longitudinal firing motion” and Claim 33 recites “said release member progressively releases said tissue thickness compensator from said stapling assembly”. These limitation are also viewed as constituting new matter for the same reasons as outlined for Claim 27 above as there is not sufficient support for a retainer, release member or prongs carrying out a progressive releasing function as claimed. As outlined above Para. 0464 provides support for a sudden release thereof.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 25, lines 10-12 recite “a proximal end; a distal end; apertures defined in said proximal end”. This limitation renders the claim indefinite as it is unclear as to what Applicant is referring to by the term “end” as the term “end” is normally interpreted as a boundary of an object, however, in view of the specification, the “apertures” (i.e. 27128) do not appear to be located at an “end” of the layer. The apertures would appear to be readily located at a “proximal end portion”. Regardless, based on this inconsistency, it is rendered unclear as to what the Applicant is attempting to encompass by the term “end”. It is noted that if “end” was changed to “end portion”, the claim limitation would be readily viewed as definite. 
	Further regarding Claim 25, line 15 recites “a length extending between said apertures and said distal end” and lines 18-19 recite “a scalloped edge extending along the length of said implantable layer in between said proximal end and said distal end”. These limitations, in combination, render the claim indefinite as “a length” is defined as between the apertures and the distal end but “the length” appears to be referring to the same length but refers to it as between the proximal and distal ends which is not readily the same length and therefore these limitations are viewed as unclear and render the claim indefinite. 
	Claims 28 and 31 recite essentially the same limitations with respect to a length and gaps/notches defined in the “proximal end” and therefore are rendered indefinite for essentially the same reasonings as outlined above with respect to Claim 25. 
	Regarding Claim 27 the claim recites “said releasable prongs progressively release said implantable layer” and Claims 30 and 33 recite essentially the same limitation but with respect to a retainer or release member instead of the prongs. As outlined in the 112(1st para.) rejection above, there is not sufficient support for the “progressively release” function and therefore this raises doubt as to what the Applicant is attempting to encompass by such a phrase and therefore the respective claim is rendered indefinite. 
	Claims 26, 29, and 32 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Note that no limitations are being interpreted as invoking pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25-27 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ingmanson (US PGPUB 2011/0089220).

Regarding Claim 25, Ingmanson discloses a stapling assembly (100; Figure 1), comprising:
a first jaw (310,320; Figure 2); 
a second jaw (210), wherein one of the first jaw (310,320) and the second jaw (210) is rotatable relative to the other of the first jaw (310,320) and the second jaw (200; Para. 0040); 
a staple cartridge (220) seatable in the second jaw (210; Para. 0041), comprising: 
a cartridge body comprising a deck (As shown of 220); 
staple cavities (222) defined in the cartridge body (Para. 0041); and 
staples (223) removably stored in the staple cavities (222; Para. 0041); 
an implantable layer (500 of either 200 or 300; see Figure 2), comprising:
	a proximal end;
a distal end (as shown in Figure 3);
apertures (526a) defined in the proximal end (see “Annotated View of Figure 3” below), wherein a first aperture (526a) is on a first side of the implantable layer (500) and a second aperture (526a) is on a second side of the implantable layer (500; see below); 
a length extending between the apertures (526a) and the distal end (see below);
 a body portion (520; Figure 3) configured to be captured against patient tissue by the staples (223); 
a perimeter comprising a scalloped edge (formed by recesses 524, 526a, 526b; see “Annotated View of Figure 3” below) extending along a length of the layer in between the proximal and distal end (see “Annotated View of Figure 3” below as it is shown that the “scalloped, wavy, fluted” edge portions extend at least along a portion of the length of the layer); and 
releasable prongs (sutures S1-S4; note that a “prong” can be viewed as “a slender pointed or projecting part” per https://www.merriam-webster.com/dictionary/prong and since the sutures are slender and comprise projections and points they can be reasonably interpreted as prongs and further it is noted that when the sutures are cut, the sutures will resemble multiple prongs), wherein the prongs are configured to release the layer (500) from the stapling assembly (100; Paras. 0052-0053).

    PNG
    media_image1.png
    203
    753
    media_image1.png
    Greyscale

Annotated View of Figure 3

Regarding Claim 26, Ingmanson discloses a firing member (sled 228 or bar 150).  

Regarding Claim 27, Ingmanson discloses the releasable prongs (sutures S1-S4) progressively release the implantable layer (500) from the stapling assembly (100) as the firing member (228 or 150) moves through a longitudinal firing motion (see Para. 0053).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frater (US Patent 5,902,312), in view of Ingmanson (US PGPUB 2011/0089220).

Regarding Claims 28 and 31, Frater discloses a stapling assembly (arms 120; Figures 9-13, specifically Figure 13 shows both arms 120), comprising:
a first jaw (120); 
a second jaw (120), wherein one of the first jaw (120) and the second jaw (120) is movable relative to the other of the first jaw (120) and the second jaw (120; Col 6, lines 15-18 disclose the jaws being moved together); 
a staple cartridge in the second jaw (see Col. 6, lines 16-20 as in order for the staples to be fired, some form of cartridge in one of the jaws 120 must be present; see also Col. 7, lines 14-17 which discloses a “cartridge arms” therefore it can be reasonably implied one of the jaws/arms 120 comprises a cartridge), wherein the cartridge (of cartridge arm 120) comprises a cartridge body comprising a deck (note the cartridge must have a body and a deck for the tissue and layer/compensator 112 to be positioned on to fire staples therethrough), staple cavities defined in the cartridge body and staples removably stored in the staple cavities (cavities and staples within the cavities are traditional structures for a staple cartridge in a surgical stapler and the “cartridge arm”120 of Frater must comprise such structure to operate as disclosed); 
an implantable layer/tissue thickness compensator (112; see Figure 9), comprising:
	a proximal end;
	a distal end (as shown in Figure 9);
gaps/notches (between 114; see “Annotated View of Figure 9” below) defined in the proximal end of the tissue thickness compensator (112), wherein a first gap/notch is on a first side of the tissue thickness compensator (112) and a second gap/notch is on a second side of said tissue thickness compensator (112; see “Annotated View of Figure 9” below);
a length extending between the gaps/notch and the distal end (see “Annotated View of Figure 9” below);
 a body portion/body (113) configured to be captured against patient tissue (129) by the staples (see Col 6, lines 17-20); 
a perimeter comprising wavy/fluted edges (formed by flaps 114; see “Annotated View of Figure 9” below) extending along the length of the compensator in between the proximal and the distal end (see “Annotated View of Figure 9” below as it is shown that the “wavy” “fluted” edge portions extend at least along a portion of the length of the layer); and 
a retainer/release member (suture strand 122; Figure 10; Col 4, lines 52-63) configured to release the compensator (112) from the stapling assembly (120; Col 6, lines 20-44 disclose the retainer/suture 122 being cut to release the compensator);
	a nose (bracket 116 forms a nose portion at 117; see Figures 9, 10 and 12)  wherein the nose is configured to release the retainer (122) during a firing motion (outlined in Col 6, lines 20-44 the suture is cut and therefore pulled through the nose/bracket 116), 
	wherein the retainer/release member (122) is configured to release the compensator (112) from the stapling assembly (120) after the nose (116) is disengaged from the retainer/release member (122) during a firing motion (Col 6, lines 19-43; note that after suture 122 is severed at 124 or 128 shown in Figures 12-13, the strands will be pulled through the bracket 116 first and then through the compensator and therefore the compensator is released from the suture after the suture is released from the bracket/nose 116).

    PNG
    media_image2.png
    315
    528
    media_image2.png
    Greyscale

Annotated View of Figure 9

However, although jaws/arms of surgical staplers are commonly rotatable relative to one another and one of the jaws commonly have a cartridge that is seatable/configured to be positioned therein, these features are not explicitly disclosed by Frater. 
Attention can be brought to Ingmanson (see the 102 rejection above) which teaches an example of a common structure of a stapling assembly (100; Figures 1-2) comprising two jaws (310/320 and 210; Figure 2) that are rotatable relative to one another (Para. 0040) and one jaw (210) comprises a cartridge (220) that is seatable/configured to be positioned therein (see Para. 0041). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have embodied the second jaw (120) of Frater such that it can readily seat or be configured to receive a cartridge therein and further configure the jaws to be rotatable relative to one another as taught by Ingmanson. By modifying Frater in this manner, the jaws can be approximated relative to one another with a simple linear motion (i.e. see 32 of Ingmanson) and further by allowing the cartridge to be seatable and configured to be positioned in the second jaw, the cartridge can be selectively positioned therein as taught by Ingmanson (Para. 0041) and further with such a feature, the cartridges can be replaced without needing to replace the entire stapling assembly. 

Regarding Claims 29 and 32, Frater, as modified, discloses a firing member (126; Figure 13).  

Regarding Claims 30 and 33, Frater, as modified, discloses the release member/retainer (122) progressively releases the implantable layer (112) from the stapling assembly (120,120) as the firing member (126) moves through a longitudinal firing motion (see Col 6, lines 19-43 which discloses the severing and releasing of the layer/compensator 112 note that as the sutures are severed the retention force will decrease and therefore progressively release the layer/compensator 112).  


Examiner’s Note
Note that the proposed Claim 25 below would appear to overcome the 112 rejections as well as the prior art rejections outlined above. Note Tarinelli (USP 8,011,555) is also considered with respect to the proposed amendment below as Tarinelli discloses prongs (sutures S; Figure 2) and a nose (76) configured to engage the prongs (Figure 4) and even though one or ordinary skill in the art at the time of the invention could’ve readily modified the compensator (B) of Tarinelli to comprise scallops/waves or edges to allow for better flexibility/releasing of the compensator, Tarinelli also does not disclose the nose being distally moveable to release the prongs as proposed below. 

25. (Proposed) A stapling assembly, comprising:
a first jaw;
a second jaw, wherein one of said first jaw and said second jaw is rotatable relative to the other of said first jaw and said second jaw; 
a staple cartridge seatable in said second jaw, comprising: 
a cartridge body comprising a deck; staple cavities defined in said cartridge body; and staples removably stored in said staple cavities; 
an implantable layer, comprising: 
a proximal end; 
a distal end; 
apertures defined in a proximal end portion, wherein a first aperture is on an edge of a first longitudinal side of said implantable layer and a second aperture is on an edge of a second longitudinal side of said implantable layer; 
a length extending between said apertures and said distal end; 
a body portion configured to be captured against patient tissue by said staples; and 
a perimeter comprising a scalloped edge extending along the length of said implantable layer in between saidapertures and said distal end; 
releasable prongs for releasably retaining the implantable layer with said stapling assembly and; and
a nose configured to be positioned on a distal end of said one of said first jaw and said second jaw to engage the releasable prongs to secure the implantable layer onto the stapling assembly, wherein the nose is configured to move distally relative to said first and second jaws to release said releasable prongs.

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered.
Applicant’s arguments pertaining to the 112 rejections have been considered and although several 112 rejections were overcome by amendment, there still does not appear to be support for the “progressively” release limitation outlined in the 112 rejections above with respect to Claims 27, 30, and 33  and the arguments do not appear to point out where there is support for such a limitation. 
Applicant's arguments with respect to the previous 102(a) rejection have been fully considered but they are not persuasive as Claim 25 is still viewed as anticipated by Ingmanson given the altered interpretation outlined in the rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Stopek (US PGPUB 2010/0065606) and Shelton (US Patent 7,147,138) both disclose releasable prong structures to retain a compensator to an end effector.
	Ebersole (US Patent 9,888,924) and Berguer (US Patent 5,100,422) each disclose textured compensators/implantable layers that would readily form fluted/wavy shaped edges along a perimeter thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/25/2022